Citation Nr: 0532478	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-36 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to herbicide exposure.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
October 1964.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In the July 2002 rating decision, the RO denied the claim of 
entitlement to service connection for diabetes mellitus, type 
II, associated with exposure to herbicide, and the claim of 
entitlement to service connection for asbestos exposure.  

While the veteran perfected an appeal for entitlement to 
service connection for diabetes mellitus, type II, he did not 
perfect an appeal for entitlement to service connection for 
asbestos exposure.  Accordingly, the claim relating to 
asbestos exposure is not on appeal before the Board.  

In March 2004, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran served during the Vietnam era; however, he 
did not have actual service or visitation in the Republic of 
Vietnam, and exposure to certain herbicide agents may not be 
presumed.  

3.  There is no medical evidence relating the veteran's 
currently diagnosed diabetes mellitus, type II, to his 
service.  




CONCLUSION OF LAW

The criteria for entitlement to direct service connection for 
diabetes mellitus, type II, have not been met, nor may 
diabetes mellitus, type II, be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and VA's Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

In the veteran's case, he was informed of the requirements of 
VCAA and VA's duty to assist him with the claim prior to the 
initial AOJ decision.  In April 2002, VA received the 
veteran's claim for entitlement to service connection.  In 
May 2002, the veteran was provided with a detailed 
correspondence that satisfied the requirements of VCAA's 
notification provisions.  By rating decision, dated in July 
2002, the RO denied the claim of entitlement to service 
connection for diabetes mellitus, type II, associated with 
exposure to herbicides.  Upon receiving proper notification 
of the denial, the veteran filed a timely Notice of 
Disagreement.  

The RO provided the veteran a Statement of the Case in 
October 2003.  Thereafter, the veteran perfected the appeal.  
In March 2004, he was afforded an opportunity to present 
personal testimony before the undersigned.  The hearing 
transcript is of record.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Factual Background

The veteran's service medical records are silent for 
treatment of diabetes mellitus.  The records does not 
document that the veteran was exposed to herbicide agents.  

The Department of Defense (DD) Form 214 reported that the 
veteran had active duty service in the United States (U.S.) 
Navy from December 1960 to October 1964.  The form did not 
report that the veteran received any medals in connection 
with his active duty service.  The veteran served on board 
the United States (USS) Turner Joy (DD -951).  

The DD Form 215, Correction to DD Form 214, Certificate of 
Release or Discharge from Active Duty form showed that the 
veteran received service medals and a service ribbon.  The 
veteran received the Navy Commendation Medal with "V," the 
Navy Unit Commendation Ribbon, the National Defense Service 
Medal, the Armed Forces Expeditionary Medal (quemoy-matsu), 
and the Vietnam Service Medal with 1 bronze star.  

The veteran's service personnel records do not show that he 
had in-country service in the Republic of Vietnam.  It was 
shown that the veteran was on board the USS James E. Kyes, 
the USS Gregory, and the USS Turner Joy.  

The post-service medical treatment records from Saline 
Memorial Hospital, dated from December 1994 to May 2002, 
showed that the veteran was treated for diabetes mellitus.  
There was no mention of a medical nexus, linking diabetes 
mellitus to service.  

The medical treatment records from D.I.C., M.D. at the 
Internal Medical Association of Benton, Pennsylvania also 
showed that the veteran was treated for diabetes mellitus, 
type II.  These records do not provide an opinion linking 
diabetes mellitus to service.  

In May 2002, the RO requested verification of the veteran's 
contention that he was exposed to herbicides in service.  In 
response to the RO's request, the National Personnel Records 
Center (NPRC) stated that there were no records showing that 
the veteran was exposed to herbicides.  

The RO also requested the dates of the veteran's service in 
Vietnam.  In response to the request for dates of Vietnam 
service, the NPRC's response was that the information 
requested was not a matter of record.  

In conjunction with the Notice of Disagreement, the veteran 
argued that he had in-country Republic of Vietnam service.  
He also submitted a statement from the Secretary of the Navy 
that commended the U.S. Naval Task Group 72.1, which 
consisted of the USS Maddox (DD-731) and the USS Turner Joy 
(DD-951), for their service performance.  The statement 
authorized all personnel attached to and serving on board 
Task Group 72.1 to wear the Navy Unit Commendation Ribbon.  

The veteran submitted other service records that showed 
comments and statements from various officials of the U.S. 
Navy expressing satisfaction and appreciation for the 
officers and men that served on board the USS Turner Joy.  
These additional records do not relate that the veteran had 
in-country service in the Republic of Vietnam.  

In March 2004, the veteran testified that he served in 
Vietnam and he listed the service medals and ribbons that he 
was awarded during his service.  He testified that he had a 
secret clearance for participation in special operations.  He 
stated he participated in search and rescue missions; and he 
recalled an incident where he was caught in between friendly 
fire and enemy fire.  

The veteran further testified that he received a diagnosis 
and treatment for diabetes mellitus, type II.  He reiterated 
that he was in Vietnam for a special operation and stated 
that his records were incomplete to the extent that his DD 
Form 214 did not list other service medals that he received, 
or was suppose to receive; his secret clearance; and 
participation in special operations in Vietnam.  The veteran 
also testified that his contention is that he is entitled to 
service connection on a presumptive basis for diabetes 
mellitus, type II, since he served on active duty in Vietnam.  

III.  Law and Regulations

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a).  

Service connection may be granted on the basis of a post-
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for diabetes mellitus if 
manifest to a compensable degree within 1 year of separation.  
The diseases listed at § 3.309(e), which includes diabetes 
mellitus, type II, shall have become manifest to a degree of 
10 percent or more at any time after service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2005).  

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2005).  See Baldwin v. West, 13 Vet. App. 
1 (1999).   

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

IV.  Analysis

The veteran had active service during the Vietnam era.  His 
primary contention is that he had in-country service in the 
Republic of Vietnam, and as a result, he is entitled to 
service connection on a presumptive basis for diabetes 
mellitus, type II.  He maintains that he participated in 
special operations in Vietnam and that his DD Form 214 is 
incomplete in this regard.  

The service medical records are silent for a diagnosis or 
treatment for diabetes mellitus, type II.  The post-service 
medical records showed that the veteran received a diagnosis 
and treatment for diabetes mellitus, type II.  A review of 
the claims file revealed that the first documentation of a 
diagnosis of diabetes mellitus, type II, was many years after 
separation from service.  Thus, presumptive service 
connection is not warranted based on the condition being 
manifest to a degree of 10 percent or more within one year of 
service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Presumptive service connection for diabetes mellitus, type 
II, can also be established if the veteran was actually 
present in the boundaries of the Republic of Vietnam, that 
is, the veteran must demonstrate actual duty or visitation in 
the Republic of Vietnam.  The National Personnel Records 
Center (NPRC) could not confirm that the veteran had in-
country service in the Republic of Vietnam, as the response 
noted that the requested information was not a matter of 
record.  

While the Board has considered the statements from the 
Secretary of the Navy, other U.S. Navy officials, and the 
response from the NPRC, these records do not corroborate the 
veteran's assertion that he had qualifying Vietnam service.  
In fact, the claims file does not contain any evidence that 
tends to corroborate the veteran's assertion.  Therefore, the 
Board finds that there is no direct evidence, offered by the 
veteran or otherwise, which demonstrates that he had in-
country service in the Republic of Vietnam.  

Accordingly, the veteran's in-service exposure to an 
herbicide agent cannot be presumed.  The NPRC reported that 
there was no record of the veteran being exposed to 
herbicides.  There is no competent evidence showing that the 
veteran was exposed to an herbicide agent during service.  
38 U.S.C.A. § 1116(f) (West 2002).  Based on the foregoing, 
the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iii) 
are not applicable to this case.  

Therefore, the Board finds that presumptive service 
connection for type II diabetes mellitus due to exposure to 
herbicides is not warranted.  38 C.F.R. §§ 3.303, 3.307, 
3.309(e).  

The Board also points out that entitlement to service 
connection on a direct basis is not warranted since the 
evidence does not show that diabetes mellitus, type II, was 
incurred in, or aggravated by service.  There is no competent 
medical evidence linking the veteran's currently diagnosed 
diabetes mellitus, type II, with his service, and the 
disability was shown many years after service.  

While the veteran has expressed what he believes to be the 
etiology of the currently diagnosed diabetes mellitus, type 
II, as well as his opinion relating diabetes mellitus to 
service, the Board notes that as a lay person, he is not 
competent to address the causation or etiology of any 
existing medical disability or disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for diabetes mellitus, type II; hence, the 
doctrine of reasonable doubt is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  Accordingly, the claim 
must be denied.  


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to herbicide exposure is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


